DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The applicant’s amendments to the claims now require a method for reducing particular matter and cleaning a hard surface using a chlorine composition.  The applicant further describes the method as having a forming step for preparing the composition which contains hypochlorite, alkaline compounds, and a surfactant system made from amine oxides and alkyl sulfonate.
The prior art teaches various compositions containing these ingredients.  For example, Besse; Michael E. et al. (US 6268324 B1) teaches concentrate composition for vertical surfaces like an oven.  But Besse fails to teach the method described in the instant claims.  The prior art fail to teach a method for reducing the particulate matter in the steps now described in the instant claims.  Nor does the prior art provide sufficient motivation to modify the art to meet the limitations now required by the instant claims.
The applicant has received patents on methods of using these types of compositions.  However, the instant claim contains features which are not described in the prior patents such as the method of forming the compositions and reducing inhalation of particulate matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1767